DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 11/15/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-10, 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an optical structure, comprising: a structure surface that includes a plurality of display region groups including a first display region group and a second display region group, each of the display region groups having a plurality of polygonal display regions, wherein: each polygonal display region of each display region group of the plurality of display region groups includes a plurality of reflective surfaces that reflect light incident on the structure surface toward a display direction of an image that is unique to the display region group, the reflective surfaces being arranged at an average pitch of 1 µm or more and 300 µm or less in a direction in which the reflective surfaces are arranged; in each polygonal display region of each display region group of the plurality of display region groups, a projection direction is defined, the projection direction being a direction in which a normal direction to the reflective surfaces is projected onto the structure surface and having an azimuth angle relative to  the prior art fails to teach or reasonably suggest,  that each polygonal display region of each display region group of the plurality of display region groups comprises a plurality of scaling mirrors arranged at an average pitch of 1 micron to 300 microns, each scaling mirror of the plurality of scaling mirrors has a reflecting surface, such that for each particular polygonal display region a reflecting surface for each scaling mirror of the plurality of scaling mirrors has the same normal direction and each scaling mirror of the plurality of scaling mirrors has the same height, in combination with the other limitations of claim 1.
Claims 2-10, 12-13 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872